
	
		II
		112th CONGRESS
		2d Session
		S. 3272
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve access to oral health care for vulnerable and
		  underserved populations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Dental Reform Act of
			 2012.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				TITLE I—Medicare and Medicaid
				Subtitle A—Medicare
				Sec. 101. Coverage of dental services under the Medicare
				program.
				Subtitle B—Medicaid
				Sec. 111. Coverage of dental services under the Medicaid
				program.
				Subtitle C—Grant programs
				Sec. 121. Case management grant program.
				TITLE II—Public Health programs
				Subtitle A—National Health Service Corps
				Sec. 201. National Health Service Corps.
				Subtitle B—Oral health education
				Sec. 211. Authorization of appropriations for oral health
				education for medical providers.
				Sec. 212. Oral health education for other non-health
				professionals.
				Sec. 213. Dental education.
				Sec. 214. Oral health professional student loans.
				Subtitle C—Other oral health programs
				Sec. 221. Access points.
				Sec. 222. Dental clinics in schools.
				Sec. 223. Emergency room care coordination.
				Sec. 224. Research funding.
				Sec. 225. Mobile and portable dental services.
				TITLE III—Department of Veterans Affairs and Department of
				Defense Matters
				Subtitle A—Department of Veterans Affairs Matters
				Sec. 301. Requiring Secretary of Veterans Affairs to furnish
				dental care in same manner as any other medical service.
				Sec. 302. Demonstration program on training and employment of
				alternative dental health care providers for dental health care services for
				veterans in rural and other underserved communities.
				Subtitle B—Department of Defense Matters
				Sec. 311. Demonstration program on training and employment of
				alternative dental health care providers for dental health care services for
				members of the Armed Forces and dependents lacking ready access to such
				services.
				TITLE IV—Federal Bureau of Prisons
				Sec. 401. Demonstration program on training and employment of
				alternative dental health care providers for dental health care services for
				prisoners within the custody of the Bureau of Prisons.
				TITLE V—Indian Health Service
				Sec. 501. Demonstration program on training and employment of
				alternative dental health care providers for dental health care services under
				the Indian Health Service.
				TITLE VI—Reports to Congress
				Sec. 601. Evaluation of expansion of coverage for dental
				services.
				TITLE VII—Funding
				Sec. 701. Transaction tax.
			
		3.FindingsCongress makes the following
			 findings:
			(1)The United States
			 must establish a nationwide and comprehensive approach to address the lack of
			 access to needed dental care and reduce oral health disparities.
			(2)Since 2000, when
			 the Surgeon General of the United States called dental disease a silent
			 epidemic, there has been increasing but still insufficient attention
			 given to addressing oral health issues. The Healthy People 2020 initiative
			 includes oral health as a leading health indicator for the first time in the
			 history of the Healthy People program, and in 2011, the Institute of Medicine
			 published 2 reports, Improving Access to Oral Health Care for Vulnerable
			 and Underserved Populations and Advancing Oral Health in
			 America, that focused on oral health.
			(3)Dental caries,
			 commonly known as cavities, are the most common chronic disease for children in
			 the United States, affecting nearly 60 percent of children between 5 and 17
			 years of age. Additionally, 25 percent of American adults who have attained 65
			 years of age have lost all of their teeth.
			(4)Untreated oral
			 health problems contribute to an increased risk for serious medical conditions
			 such as diabetes, hospital-acquired pneumonia, and poor birth outcomes.
			(5)More than
			 47,000,000 individuals reside in areas where it is difficult to access dental
			 care. Only 45 percent of Americans over 2 years of age have had a dental visit
			 in the preceding 12 months, and approximately 17,000,000 low-income children go
			 each year without seeing a dentist.
			(6)While the lack of
			 access to oral health services is a national problem, those who are most likely
			 to remain underserved are individuals with low incomes, racial and ethnic
			 minorities, pregnant women, older adults, individuals with special needs, and
			 individuals living in rural communities.
			(7)Nearly 9,500
			 additional dental providers are needed in order to meet this Nation's current
			 oral health needs, especially to work in areas where the need for dental care
			 is the greatest. Only 20 percent of practicing dentists in the United States
			 provide care to individuals enrolled in Medicaid, and a very small percentage
			 of dentists devote a substantial part of their practice towards caring for
			 individuals who are underserved.
			(8)Over 40 percent
			 of the total expenditures on dental care in the United States are out-of-pocket
			 payments by individuals.
			(9)The Medicare
			 program and the Department of Veterans Affairs do not provide dental coverage
			 to the majority of their beneficiaries, and States can elect whether to provide
			 dental coverage to adults under the Medicaid program.
			(10)The number of
			 individuals without dental health insurance is 3 times higher than the number
			 of individuals who lack general health insurance.
			(11)The lack of
			 access to oral health services can be extremely costly, resulting in higher
			 health care expenditures. In 2009, there were over 830,000 visits to emergency
			 rooms across the United States for preventable dental conditions, which is 16
			 percent higher than in 2006.
			(12)According to a
			 report by the Surgeon General of the United States, students miss more than
			 51,000,000 hours of school and employed adults lose more than 164,000,000 hours
			 of work each year due to dental disease and dental visits.
			IMedicare and
			 Medicaid
			AMedicare
				101.Coverage of
			 dental services under the Medicare program
					(a)CoverageSection
			 1861(s)(2) of the Social Security Act
			 (42 U.S.C. 1395x(s)(2)) is amended—
						(1)in subparagraph
			 (EE), by striking and after the semicolon at the end;
						(2)in subparagraph
			 (FF), by adding and after the semicolon at the end; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(GG)dental services (as defined in
				subsection
				(iii));
								.
						(b)Dental services
			 definedSection 1861(s) of the Social Security Act (42 U.S.C.
			 1395x(s)) is amended by adding at the end the following new subsection:
						
							(iii)Dental services(1)The term dental
				services means oral health services (as defined by the Secretary)
				provided by a licensed oral health care provider that are necessary to prevent
				disease and promote oral health, restore oral structures to health and
				function, and treat emergency conditions.
								(2)For purposes of paragraph (1), such term
				shall include mobile and portable oral health services (as defined by the
				Secretary) that—
									(A)are provided for the purpose of overcoming
				mobility, transportation, and access barriers for individuals; and
									(B)satisfy the standards and
				certification requirements established under section 1902(a)(84)(B) for the
				State in which the services are
				provided.
									.
					(c)Payment and
			 coinsuranceSection 1833(a)(1) of the Social Security Act (42
			 U.S.C. 1395l(a)(1)) is amended—
						(1)by striking
			 and before (Z); and
						(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to dental services (as defined in section 1861(iii)), the amount paid shall be
			 (i) in the case of such services that are dental health preventive services
			 described in paragraph (1)(D) of such section, 100 percent of the lesser of the
			 actual charge for the services or the amount determined under the payment basis
			 determined under section 1848, and (ii) in the case of all other such services,
			 80 percent of the lesser of the actual charge for the services or the amount
			 determined under the payment basis determined under section
			 1848.
						(d)Payment under
			 physician fee scheduleSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG),
			 after risk assessment),.
					(e)DenturesSection
			 1861(s)(8) of the Social Security Act
			 (42 U.S.C. 1395x(s)(8)) is amended—
						(1)by striking
			 (other than dental) and inserting (including
			 dentures); and
						(2)by striking
			 internal body.
						(f)Repeal of
			 ground for exclusionSection 1862(a) of the Social Security Act
			 (42 U.S.C. 1395y) is amended by striking paragraph (12).
					(g)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2013.
					BMedicaid
				111.Coverage of
			 dental services under the Medicaid program
					(a)In
			 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d)
			 is amended—
						(1)in subsection
			 (a)(10), by adding (as described in subsection (ee)(1)) after
			 dental services; and
						(2)by adding at the
			 end the following:
							
								(ee)(1)Subject to paragraphs
				(2) and (3), for purposes of this title, the term dental services
				means oral health services (as defined by the Secretary) provided by a licensed
				oral health care provider that are necessary to prevent disease and promote
				oral health, restore oral structures to health and function, and treat
				emergency conditions.
									(2)For purposes of paragraph (1), such term
				shall include mobile and portable oral health services (as defined by the
				Secretary) that—
										(A)are provided for the purpose of
				overcoming mobility, transportation, and access barriers for individuals;
				and
										(B)satisfy the standards and
				certification requirements established under section 1902(a)(84)(B) for the
				State in which the services are provided.
										(3)For purposes of paragraph (1), such
				term shall not apply to dental care or services provided to individuals under
				the age of 21 under subsection
				(r)(3).
									.
						(b)Conforming
			 amendmentsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is
			 amended—
						(1)in paragraph
			 (10)(A), in the matter preceding clause (i), by inserting (10),
			 after (5),;
						(2)in paragraph
			 (82)(C), by striking and at the end;
						(3)in paragraph (83),
			 by striking the period at the end and inserting ; and;
			 and
						(4)by inserting after
			 paragraph (83) the following:
							
								(84)provide
				for—
									(A)informing, in
				writing, all individuals who have been determined to be eligible for medical
				assistance of the availability of dental services (as defined in section
				1905(ee)(1)); and
									(B)establishing and
				maintaining standards for and certification of mobile and portable oral health
				services (as described in subsections (r)(3)(C) and (ee)(2) of section
				1905).
									.
						(c)Mobile and
			 portable oral health services under EPSDTSection 1905(r)(3) of
			 the Social Security Act (42 U.S.C. 1396d(r)(3)) is amended—
						(1)in subparagraph
			 (A)(ii), by striking ; and and inserting a semicolon;
						(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(C)which shall include mobile and
				portable oral health services (as defined by the Secretary) that—
									(i)are provided for the purpose of
				overcoming mobility, transportation, or access barriers for children;
				and
									(ii)satisfy the standards and
				certification requirements established under section 1902(a)(84)(B) for the
				State in which the services are
				provided.
									.
						(d)Increased
			 federal funding for dental services
						(1)In
			 generalSection 1905 of the Social Security Act (42 U.S.C.
			 1396d), as amended by subsection (a), is amended—
							(A)in subsection (b),
			 in the first sentence, by striking and (aa) and inserting
			 (aa), and (ff); and
							(B)by adding at the
			 end the following new subsection:
								
									(ff)Increased FMAP
				for dental services
										(1)In
				generalNotwithstanding
				subsection (b) and section 1903(a)(7) and subject to the requirements described
				in paragraphs (3) and (4), with respect to amounts expended on or after October
				1, 2012, for covered dental expenses (as described in paragraph (2)), the
				Federal medical assistance percentage for a State that is one of the 50 States
				or the District of Columbia for such expenses shall be equal to the Federal
				medical assistance percentage that would otherwise apply to the State for the
				fiscal year, as determined under subsection (b) or section 1903(a)(7),
				increased by 10 percentage points.
										(2)Covered dental
				expensesFor purposes of paragraph (1), the term covered
				dental expenses means the amounts expended for medical assistance for
				dental services (as described in subsection (ee)(1)) and amounts expended for
				the proper and efficient administration of the provision of such dental
				services under the State plan.
										(3)RequirementsFor purposes of paragraph (1), the Federal
				medical assistance percentage applicable to covered dental expenses under this
				subsection shall not apply to a State unless—
											(A)the State plan for medical assistance
				provides payment for dental services (as so defined) furnished by a dental
				provider at a rate that is not less than 70 percent of the usual and customary
				fee for such services in the State; and
											(B)the State satisfies such additional
				requirements as are established by the Secretary, which shall include—
												(i)streamlining of administrative procedures
				for purposes of ensuring adequate provider participation and increasing patient
				utilization of dental services; and
												(ii)the provision of
				technical assistance to dental providers designed to reduce the number of
				missed patient appointments and eliminate other barriers to the provision of
				oral health services.
												(4)LimitationFor
				purposes of amounts expended for covered dental services, in no case shall any
				increase under this subsection result in a Federal medical assistance
				percentage that exceeds 100
				percent.
										.
							(2)Conforming
			 amendmentSection 1903(a)(7) of the Social Security Act (42
			 U.S.C. 1396b(a)(7)) is amended by striking section 1919(g)(3)(B)
			 and inserting sections 1905(ff) and 1919(g)(3)(B).
						(e)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to calendar quarters beginning on or after January
			 1, 2013, without regard to whether or not final regulations to carry out such
			 amendments have been promulgated by such date.
						(2)Delay permitted
			 for State plan amendmentIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by the amendments made by this section, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
						CGrant
			 programs
				121.Case
			 management grant program
					(a)EstablishmentThe
			 Secretary shall award grants to States and eligible entities for the purpose of
			 developing case management programs that—
						(1)identify eligible
			 individuals who are in need of dental services, with a particular focus on
			 pregnant women, individuals with disabilities, and older adults, and provide
			 them with information regarding dental providers in proximity to their
			 residence;
						(2)determine the
			 coverage status of an eligible individual or whether such individual is
			 eligible for free dental services;
						(3)recruit licensed
			 dental providers and coordinate the voluntary provision of medically
			 recommended dental services by such providers to eligible individuals described
			 in subsection (f)(2)(E) with no fee or charge to such individuals and in a
			 manner consistent with State licensing laws;
						(4)provide
			 community-level oral health education, with a focus on oral health literacy and
			 prevention, and resource information to eligible individuals; and
						(5)identify and
			 coordinate transportation for eligible individuals in need of dental services
			 as necessary to overcome mobility impairments and transportation
			 barriers.
						(b)ApplicationA
			 State or eligible entity that desires to participate in the grant program under
			 this section shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
					(c)Duration and
			 scopeFrom any amounts appropriated to carry out this section,
			 the Secretary shall award grants to a total of 10 States and eligible entities,
			 with the amount of each grant to be determined at the discretion of the
			 Secretary.
					(d)EvaluationNot
			 later than January 1, 2016, the Secretary shall—
						(1)conduct an
			 evaluation of the grant program under this section for purposes of determining
			 if case management programs established by participating States and eligible
			 entities sufficiently increased access to dental services; and
						(2)determine whether
			 case management programs should be made available on a nationwide basis.
						(e)AuthorizationTo
			 carry out the grant program under this section, there are authorized to be
			 appropriated such sums as may be necessary for each of fiscal years 2013
			 through 2015.
					(f)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means an
			 organization that is described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 and exempt from tax under section 501(a) of such Code.
						(2)Eligible
			 individualThe term eligible individual means an
			 individual who is—
							(A)entitled to, or
			 enrolled for, benefits under part A of title XVIII of the Social Security Act
			 or enrolled for benefits under part B of such title;
							(B)eligible to
			 receive medical assistance under a State plan under title XIX of the Social
			 Security Act or any waiver approved with respect to such plan;
							(C)eligible to
			 receive child health assistance under a State child health plan under title XXI
			 of the Social Security Act or any waiver approved with respect to such
			 plan;
							(D)entitled to
			 receive medical benefits under the laws administered by the Secretary of
			 Veterans Affairs; or
							(E)has an income
			 below 200 percent of the Federal poverty level and does not otherwise have any
			 dental insurance coverage.
							(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(4)StateThe
			 term State means the 50 States and the District of
			 Columbia.
						IIPublic Health
			 programs
			ANational Health
			 Service Corps
				201.National
			 Health Service Corps
					(a)In
			 generalSection 331 of the Public Health Service Act (42 U.S.C.
			 254d) is amended—
						(1)in subsection
			 (a)(3), by adding at the end the following:
							
								(F)The term
				dental therapist means, with respect to a State that licenses such
				dental therapists, a mid-level dental practitioner who is licensed to practice
				under the law of the State and who provides preventive and restorative services
				directly to the public, commensurate with the scope of the
				practice.
								;
				and
						(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by inserting , dental therapy, after dental;
			 and
							(B)in paragraph (2),
			 by inserting dental therapists, after
			 dentists,.
							(b)Facilitation of
			 effective provision of corps servicesSection 336(f)(3) of the
			 Public Health Service Act (42 U.S.C. 254h–1(f)(3)) is amended by inserting
			 dental therapists after midwives,.
					(c)Scholarship
			 program and loan repayment program
						(1)Scholarship
			 programSection 338A of the Public Health Service Act (42 U.S.C.
			 254l) is amended—
							(A)in subsection
			 (a)(1), by inserting dental therapists, after
			 dentists,; and
							(B)in subsection
			 (b)(1), by inserting including dental therapy, after or
			 other health profession,.
							(2)Loan repayment
			 programSection 338B of the Public Health Service Act (42 U.S.C.
			 254l–1) is amended—
							(A)in subsection
			 (a)(1), by inserting dental therapists, after
			 dentists,; and
							(B)in subsection
			 (b)(1)—
								(i)in
			 subparagraph (A), by inserting dental therapist, after
			 nurse practitioner,;
								(ii)in
			 subparagraph (B), by inserting dental therapy, after
			 mental health,; and
								(iii)in subparagraph
			 (C)(ii), by inserting , including dental therapy, after
			 health profession.
								(3)Authorization
			 of appropriationsSection 338H of the Public Health Service Act
			 (42 U.S.C. 254q) is amended—
							(A)in subsection
			 (a), by striking this section and inserting this
			 subpart; and
							(B)by adding at the
			 end the following:
								
									(d)Authorization
				of appropriations with respect to oral health professionalsTo
				carry out this subpart with respect to dentists, dental therapists, and dental
				hygienists, in addition to the amounts authorized under subsection (a), there
				is authorized to be appropriated such sums as may be necessary for fiscal years
				2013 through 2016, which shall be used to provide scholarships to such oral
				health
				professionals.
									.
							BOral health
			 education
				211.Authorization
			 of appropriations for oral health education for medical providersSection 747(c) of the Public Health Service
			 Act (42 U.S.C. 293k(c)) is amended by adding at the end the following:
					
						(4)Oral health
				educationIn addition to other amounts authorized under this
				subsection for purposes of carrying out this section, there is authorized to be
				appropriated such sums as may be necessary for fiscal years 2013 through 2016
				for the purpose of educating nondental medical professionals, including
				physicians, nurses, and pharmacists, about oral health, including issues such
				as oral hygiene instruction, topical application of fluoride, and oral health
				screenings, with the goal of integrating oral health care into overall health
				care.
						.
				212.Oral health
			 education for other non-health professionalsSubpart I of part C of title VII of the
			 Public Health Service Act (42 U.S.C. 293k et seq.) is amended by inserting
			 after section 748 the following:
					
						748A.Oral health
				education for other non-oral health professionals
							(a)In
				generalThe Secretary may make grants to, or enter into contracts
				with, an accredited public or nonprofit private hospital, an educational
				institution, or a public or private nonprofit entity which the Secretary has
				determined is capable of carrying out such grant or contract to educate
				individuals, such as community health workers, social workers, nutritionists,
				health educators, occupational therapists, and psychologists, to promote oral
				health education and to provide support for behavior change and assistance with
				care coordination with respect to oral health.
							(b)Authorization
				of appropriationsTo carry out this section, there is authorized
				to be appropriated such sums as may be necessary for fiscal years 2013 through
				2016.
							.
				213.Dental
			 education
					(a)Training in
			 general, pediatric, and public health dentistrySection 748 of the Public Health Service
			 Act (42 U.S.C. 293k–2) is amended—
						(1)in subsection
			 (a)(1)(H), by striking pediatric training programs and inserting
			 pediatric dental training programs; and
						(2)in subsection
			 (c)—
							(A)by striking the
			 subsection heading and inserting Requirements for award.—;
							(B)by amending the
			 matter preceding paragraph (1) to read as follows: With respect to
			 training provided for under this section, the Secretary shall award grants or
			 contracts only to eligible entities that meet at least 7 of the following
			 criteria:;
							(C)in paragraph (2),
			 by striking have a record of training the greatest percentage of
			 providers, or that have demonstrated significant improvements in the percentage
			 of providers, who enter and and inserting train significant
			 numbers of providers who;
							(D)in paragraph
			 (3)—
								(i)by
			 striking have a record of training and inserting intent
			 to train; and
								(ii)by
			 striking the period at the end and inserting and have faculty with
			 experience in treating underserved populations.;
								(E)in paragraph (8),
			 by inserting or have established after establish;
			 and
							(F)by adding at the
			 end the following:
								
									(9)Qualified
				applicants that require not less than 200 hours of community-based education
				rotations.
									.
							(b)Dental
			 residency programsPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the
			 following:
						
							320B.Dental
				residency programsAs a
				condition for receiving Federal funds, dental training residency programs shall
				require individuals enrolled in such residency programs to provide dental
				services—
								(1)in hospital emergency rooms; or
								(2)in community settings, in addition to the
				dental training otherwise required by such residency
				program.
								.
					214.Oral health
			 professional student loansPart F of title VII of the Public Health
			 Service Act (42 U.S.C. 295j) is amended by adding at the end the
			 following:
					
						799C.Oral health
				professional student loans
							(a)In
				generalThe Secretary shall establish and operate a student loan
				fund for oral health professional students, including dental hygienists, dental
				therapists, and dentists.
							(b)ContentThe
				Secretary shall establish and operate the student loan fund program under
				subsection (a) in the same manner and subject to the same terms as the loan
				fund program established with schools of nursing under section 835.
							(c)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated such sums as may be necessary for fiscal years 2013 through
				2016.
							.
				COther oral health
			 programs
				221.Access
			 pointsSubpart X of part D of
			 title III of the Public Health Service Act (42 U.S.C. 256f et seq.) is amended
			 by adding at the end the following:
					
						340G–2.Funding for
				oral health services
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program to
				award grants to eligible entities to provide oral health services, or to
				contract with private dental practices to provide comprehensive oral health
				services, to low income individuals and individuals who are underserved with
				respect to oral health care.
							(b)Technical
				assistanceThe Secretary shall provide technical assistance to
				entities receiving grants under subsection (a) to provide technical assistance
				to such entities in order to—
								(1)with respect to
				oral health care services, increase efficiency and minimize missed
				appointments, contract with offsite providers, recruit providers (including
				oral health specialists), and operate programs outside the physical facilities
				to take advantage of new systems to improve access to oral health services;
				or
								(2)contract with
				private dental practices that will provide oral health services other than
				preventive oral health care, including restoration and maintenance of oral
				health, in order to meet the need for oral health services in the
				community.
								(c)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—
								(1)be—
									(A)a Federally
				qualified health center (as defined in section 1861(aa) of the Social Security
				Act);
									(B)a safety net
				clinic or a free clinic (as defined by the Secretary);
									(C)a health care
				clinic that provides services to tribal organizations or urban Indian
				organizations (as such terms are defined in section 4 of the Indian Health Care
				Improvement Act); or
									(D)any other
				interested public or private sector health care provider or organization that
				the Secretary determines has a demonstrated history in serving a high number of
				uninsured and or low-income individuals or those who lack ready access to oral
				health services; and
									(2)demonstrate a
				clear need to expand oral health care services beyond preventive oral health
				care.
								(d)Allocation for
				hiring oral health care specialistsA portion of the funds
				available under this section shall be allocated toward hiring oral health care
				specialists, such as oral surgeons, at entities receiving grants under this
				section.
							(e)Authorization
				of appropriationsTo carry out this section, there is authorized
				to be appropriated such sums as may be necessary for each of fiscal years 2013
				through
				2016.
							.
				222.Dental clinics
			 in schoolsPart Q of title III
			 of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding
			 at the end the following:
					
						399Z–2.Dental
				clinics in schools
							(a)In
				generalThe Secretary shall award grants to qualified entities
				for the purpose of funding the building, operation, or expansion of dental
				clinics in schools.
							(b)Qualified
				entitiesTo receive a grant under this section, a qualified
				entity shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
							(c)RequirementsAn
				entity receiving a grant under this section shall—
								(1)provide
				comprehensive oral health services at a dental clinic based at a school,
				including oral health education, oral screening, fluoride application,
				prophylaxis, and sealants;
								(2)refer patients to
				an available qualified oral health provider in the community for any required
				oral health services not provided in the dental clinic in the school, to ensure
				that all the oral health needs of students are met; and
								(3)maintain clinic
				hours that extend beyond school hours.
								(d)Authorization
				of appropriationsFor purposes of carrying out this section,
				there is authorized to be appropriated such sums as may be necessary for fiscal
				years 2013 through
				2016.
							.
				223.Emergency room
			 care coordinationPart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended
			 by section 213(b), is further amended by adding at the end the
			 following:
					
						320C.Emergency
				room care coordination with respect to dental care
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a grant program
				to enable individuals to receive dental care at a facility operated by a grant
				recipient rather than at a hospital emergency room.
							(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be—
								(1)a hospital in
				partnership with a Federally qualified health center;
								(2)a Federally
				qualified health center;
								(3)a private dental
				practice; or
								(4)any other
				interested public or private sector health care provider or organization that
				the Secretary determines has the capacity to serve a high number of individuals
				who lack access to oral health services.
								(c)Oral health
				education for ER physiciansThe Secretary shall allocate a
				portion of the amounts appropriated under subsection (e) toward medical
				education for emergency room physicians to be trained in oral health.
							(d)ReportNot
				later than January 1, 2016, the Secretary shall submit to Congress a report on
				the best practices determined by the program established under this section to
				address oral health needs of individuals who go to emergency rooms in need of
				oral health care.
							(e)Authorization
				of appropriationsTo carry out this section, there is authorized
				to be appropriated such sums as may be necessary for fiscal years 2013 through
				2016.
							.
				224.Research
			 fundingFor fiscal years 2013
			 through 2016, there is authorized to be appropriated such sums as may be
			 necessary to each of—
					(1)the Centers for
			 Disease Control and Prevention, for the purpose of conducting research
			 on—
						(A)the prevention of
			 oral health disease; and
						(B)oral health
			 disease management;
						(2)the Agency for
			 Healthcare Research and Quality, for the purpose of conducting—
						(A)research with
			 respect to oral health services and the delivery of oral health services;
			 and
						(B)an evaluation of
			 oral health service delivery to underserved and vulnerable populations;
						(3)the National
			 Institute of Dental and Craniofacial Research for the purpose of conducting
			 research on oral health disease management including pharmaceutical-behavioral
			 intervention; and
					(4)the Maternal and
			 Child Health Bureau for the purpose of conducting research on maternal and
			 child oral health issues.
					225.Mobile and
			 portable dental servicesSubpart X of part D of title III of the
			 Public Health Service Act (42 U.S.C. 256f et seq.), as amended by section 221,
			 is further amended by adding at the end the following:
					
						340G–3.Mobile and
				portable dental services
							(a)In
				generalThe Secretary shall award grants to rural health clinics,
				as defined in section 1861(aa)(2) of the Social Security Act (42 U.S.C.
				1395x(aa)(2)), to provide mobile and portable, comprehensive dental services
				(including dental services provided by licensed providers through
				telehealth-enabled collaboration and supervision) and outreach for dental
				services at locations such as senior centers, nursing homes, assisted living
				facilities, schools, licensed day care centers that serve children who receive
				benefits under the State Children's Health Insurance Program under title XXI of
				the Social Security Act (42 U.S.C. 1397aa et seq.) or the Medicaid program
				under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and
				facilities that provide services under the Special Supplemental Nutrition
				Program for Women, Infants, and Children (the WIC program) or the Head Start
				Act (42 U.S.C. 9831 et seq.).
							(b)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated such sums as may be
				necessary.
							.
				IIIDepartment of
			 Veterans Affairs and Department of Defense Matters
			ADepartment of
			 Veterans Affairs Matters
				301.Requiring
			 Secretary of Veterans Affairs to furnish dental care in same manner as any
			 other medical service
					(a)In
			 generalTitle 38, United
			 States Code, is amended—
						(1)in section 1701(6), by striking as
			 described in sections 1710 and 1712 of this title;
						(2)in section
			 1710(c), by striking the second sentence;
						(3)in section
			 1712—
							(A)by striking
			 subsections (a) and (b); and
							(B)by redesignating
			 subsections (c) through (e) as subsections (a) through (c), respectively;
			 and
							(4)by striking section 2062.
						(b)Conforming
			 amendmentsSuch title is further amended—
						(1)in section
			 1525(a), by striking medicines under section 1712(d) and
			 inserting medicines under section 1712(b); and
						(2)in section
			 1703(a)(7), by striking , for a veteran described in section
			 1712(a)(1)(F) of this title.
						(c)Clerical
			 amendmentsSuch title is further amended—
						(1)in section 1712,
			 in the heading for such section, by striking Dental care; drugs and
			 inserting Drugs;
						(2)in the table of
			 sections at the beginning of chapter 17, by striking the item relating to
			 section 1712 and inserting the following new item:
							
								
									1712. Drugs and medicines for
				certain disabled veterans;
				vaccines.
								
								;
							and(3)in the table of
			 sections at the beginning of chapter 20, by striking the item relating to
			 section 2062.
						302.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services for veterans in rural and other underserved
			 communities
					(a)Demonstration
			 program authorizedThe Secretary of Veterans Affairs may carry
			 out a demonstration program to establish programs to train and employ
			 alternative dental health care providers in order to increase access to dental
			 health care services for veterans entitled to such services who reside in rural
			 and other underserved communities.
					(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.
					(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.
					BDepartment of
			 Defense Matters
				311.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services for members of the Armed Forces and dependents
			 lacking ready access to such services
					(a)Demonstration
			 program authorizedThe Secretary of Defense may carry out a
			 demonstration program to establish programs to train and employ alternative
			 dental health care providers in order to increase access to dental health care
			 services for members of the Armed Forces and their dependents who lack ready
			 access to such services, including the following:
						(1)Members and
			 dependents who reside in rural areas or areas otherwise underserved by dental
			 health care providers.
						(2)Members of the
			 National Guard and Reserves in active status who are potentially
			 deployable.
						(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.
					(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.
					IVFederal Bureau
			 of Prisons
			401.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services for prisoners within the custody of the Bureau
			 of Prisons
				(a)Demonstration
			 program authorizedThe Attorney General, acting through the
			 Director of the Bureau of Prisons, may carry out a demonstration program to
			 establish programs to train and employ alternative dental health care providers
			 in order to increase access to dental health services for prisoners within the
			 custody of the Bureau of Prisons.
				(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.
				(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.
				VIndian Health
			 Service
			501.Demonstration
			 program on training and employment of alternative dental health care providers
			 for dental health care services under the Indian Health Service
				(a)Demonstration
			 program authorizedThe Secretary of Health and Human Services,
			 acting through the Indian Health Service, may carry out a demonstration program
			 to establish programs to train and employ alternative dental health care
			 providers in order to help eliminate oral health disparities and increase
			 access to dental services through health programs operated by the Indian Health
			 Service, Indian tribes, tribal organizations, and Urban Indian organizations
			 (as those terms are defined in section 4 of the Indian Health Care Improvement
			 Act (25 U.S.C. 1603)).
				(b)TelehealthFor
			 purposes of alternative dental health care providers and any other dental care
			 providers who are licensed to provide clinical care, dental services provided
			 under the demonstration program under this section may be administered by such
			 providers through telehealth-enabled collaboration and supervision when deemed
			 appropriate and feasible.
				(c)Alternative
			 dental health care providers definedIn this section, the term
			 alternative dental health care providers has the meaning given
			 that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C.
			 256g–1(a)(2)).
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the demonstration program under this
			 section.
				VIReports to
			 Congress
			601.Evaluation of
			 expansion of coverage for dental services
				(a)Secretary of
			 Health and Human ServicesNot
			 later than October 1, 2016, the Secretary of Health and Human Services shall
			 submit to Congress a report that provides a comprehensive cost-benefit analysis
			 regarding the expansion of coverage for dental services pursuant to this Act,
			 including whether the provision of such services resulted in a reduction in
			 total health care costs for individuals under the Medicare and Medicaid
			 programs.
				(b)Comptroller
			 General
					(1)Medicaid and
			 MedicareNot later than October 1, 2015, the Comptroller General
			 of the United States shall submit to Congress a report that provides a
			 comprehensive analysis and evaluation of the implementation and utilization of
			 the expanded coverage for dental services pursuant to this Act for individuals
			 enrolled in the Medicare and Medicaid programs.
					(2)Demonstration
			 programsNot later than October 1, 2016, the Comptroller General
			 of the United States shall submit to Congress a report that provides a
			 comprehensive analysis and evaluation of the demonstration programs described
			 in sections 302, 311, 401, and 501, including—
						(A)the extent to
			 which the programs improved access to oral health care and increased
			 utilization of oral health services; and
						(B)an examination of
			 the training provided under the programs to alternative dental health care
			 providers and the quality of care provided by such providers.
						VIIFunding
			701.Transaction
			 tax
				(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
					
						CTax on Trading
				Transactions
							
								Sec. 4475. Tax on trading transactions.
							
							4475.Tax on trading
				transactions
								(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered transaction with respect to any security.
								(b)Rate of
				taxThe tax imposed under
				subsection (a) with respect to any covered transaction shall be 0.025 percent
				of the specified base amount with respect to such covered transaction.
								(c)Specified base
				amountFor purposes of this section, the term specified
				base amount means—
									(1)except as provided
				in paragraph (2), the fair market value of the security (determined as of the
				time of the covered transaction), and
									(2)in the case of any
				payment described in subsection (h), the amount of such payment.
									(d)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
									(1)except as provided
				in paragraph (2), any purchase if—
										(A)such purchase
				occurs or is cleared on a facility located in the United States, or
										(B)the purchaser or
				seller is a United States person, and
										(2)any transaction
				with respect to a security described in subparagraph (D), (E), or (F) of
				subsection (e)(1), if—
										(A)such security is
				traded or cleared on a facility located in the United States, or
										(B)any party with
				rights under such security is a United States person.
										(e)Security and
				other definitionsFor purposes of this section:
									(1)In
				generalThe term security means—
										(A)any share of stock
				in a corporation,
										(B)any partnership or
				beneficial ownership interest in a partnership or trust,
										(C)any note, bond,
				debenture, or other evidence of indebtedness,
										(D)any evidence of an
				interest in, or a derivative financial instrument with respect to, any security
				or securities described in subparagraph (A), (B), or (C),
										(E)any derivative
				financial instrument with respect to any currency or commodity, and
										(F)any other
				derivative financial instrument any payment with respect to which is calculated
				by reference to any specified index.
										(2)Derivative
				financial instrumentThe term derivative financial
				instrument includes any option, forward contract, futures contract,
				notional principal contract, or any similar financial instrument.
									(3)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
										(A)a fixed rate,
				price, or amount, or
										(B)a variable rate,
				price, or amount,  
										which is
				based on any current objectively determinable information which is not within
				the control of any of the parties to the contract or instrument and is not
				unique to any of the parties’ circumstances.(4)Treatment of
				exchanges
										(A)In
				generalAn exchange shall be
				treated as the sale of the property transferred and a purchase of the property
				received by each party to the exchange.
										(B)Certain deemed
				exchangesIn the case of a distribution treated as an exchange
				for stock under section 302 or 331, the corporation making such distribution
				shall be treated as having purchased such stock for purposes of this
				section.
										(f)Exceptions
									(1)Exception for
				initial issuesNo tax shall
				be imposed under subsection (a) on any covered transaction with respect to the
				initial issuance of any security described in subparagraph (A), (B), or (C) of
				subsection (e)(1).
									(2)Exception for
				certain traded short-term indebtednessA note, bond, debenture,
				or other evidence of indebtedness which—
										(A)is traded on a
				trading facility located in the United States, and
										(B)has a fixed
				maturity of not more than 100 days,
										shall not
				be treated as described in subsection (e)(1)(C).(3)Exception for
				securities lending arrangementsNo tax shall be imposed under
				subsection (a) on any covered transaction with respect to which gain or loss is
				not recognized by reason of section 1058.
									(g)By whom
				paid
									(1)In
				generalThe tax imposed by
				this section shall be paid by—
										(A)in the case of a
				transaction which occurs or is cleared on a facility located in the United
				States, such facility, and
										(B)in the case of a
				purchase not described in subparagraph (A) which is executed by a broker (as
				defined in section 6045(c)(1)) which is a United States person, such
				broker.
										(2)Special rules
				for direct, etc., transactionsIn the case of any transaction to
				which paragraph (1) does not apply, the tax imposed by this section shall be
				paid by—
										(A)in the case of a
				transaction described in subsection (d)(1)—
											(i)the purchaser if
				the purchaser is a United States person, and
											(ii)the seller if the
				purchaser is not a United States person, and
											(B)in the case of a
				transaction described in subsection (d)(2)—
											(i)the payor if the
				payor is a United States person, and
											(ii)the payee if the
				payor is not a United States person.
											(h)Certain payments
				treated as separate transactionsExcept as otherwise provided by the
				Secretary, any payment with respect to a security described in subparagraph
				(D), (E), or (F) of subsection (e)(1) shall be treated as a separate
				transaction for purposes of this section, including—
									(1)any net initial
				payment, net final or terminating payment, or net periodical payment with
				respect to a notional principal contract (or similar financial
				instrument),
									(2)any payment with
				respect to any forward contract (or similar financial instrument), and
									(3)any premium paid
				with respect to any option (or similar financial instrument).
									(i)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
								(j)Guidance;
				regulationsThe Secretary shall—
									(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, and
									(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such
				transactions.
									.
				(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 subchapter B the following new item:
					
						
							Subchapter C. Tax on trading
				transactions.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2012.
				
